Citation Nr: 0402807	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a disability manifested 
by dizziness, however diagnosed, to include Meniere's 
disease.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a disability manifested by dizziness.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In June 2002, the veteran filed a claim for service 
connection for a disability manifested by dizziness as a 
result of acoustic trauma, associated with previously 
service-connected hearing loss and tinnitus.  On VA 
outpatient treatment in May 2002, the veteran reported as 
medical history that, during 2001, he had been hit on the top 
of his head while at work.  He indicated he had been brought 
to his knees, but had not loss consciousness.  The veteran 
reported that he had been having some nausea and dizziness, 
which was worse when he moved his neck up, down, or sideways 
or when he moved from the sitting to standing position.  When 
seen at a VA neurology clinic in July 2002, the veteran 
reported that when he came out of Vietnam in 1969, until 
about 1973, he experienced sudden episodes where he would 
suddenly fall down, completely black out and have a momentary 
loss of consciousness.  In July 2002, a VA examiner, as a 
part of a VA ear disease examination, was asked to examine 
the veteran for dizziness and determine the etiology of the 
condition.  Although the physician diagnosed Meniere's 
syndrome, and opined that the veteran had the classic triad 
of vertigo, hearing loss and tinnitus, the examiner failed to 
give an opinion as to the etiology of the condition or 
provide reasons or a basis for the opinion.  Thus, because of 
the inconsistency between the medical histories reported in 
May 2002 and July 2002 as to the possible cause of the 
veteran's disability manifested by dizziness, and the VA 
examiner's failure to provide an opinion in July 2002 as to 
the etiology of the Meniere's disease, a new examination is 
warranted.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for all disabilities 
manifested by dizziness, however 
diagnosed, since his discharge from 
service, to include records from 1969 to 
1973 when the veteran reportedly 
experienced episodes of falling down and 
losing consciousness.  The veteran should 
not list any physicians from whom he has 
already stated that records are not 
available.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.  

2.  The veteran should then be afforded 
VA examinations by an ear, nose and 
throat specialist and a specialist in 
neurology, if available, to determine the 
nature and etiology of his disability 
manifested by dizziness.  All necessary 
tests should be performed.  The examiners 
should be requested to provide a 
diagnosis and to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
disability that is manifested by 
dizziness is secondarily related to the 
veteran's previously service-connected 
hearing loss disability or tinnitus.  The 
rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiners 
in conjunction with the examinations.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



